NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMAL DAMON HENDRIX,                            No.    16-16229

                Plaintiff-Appellant,            D.C. No. 2:13-cv-01527-JAD-
                                                CWH
 v.

ROHAN, C/O; et al.,                             MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Jamal Damon Hendrix, a Nevada state prisoner, appeals pro se from the

district court’s judgment on the pleadings in his 42 U.S.C. § 1983 action alleging

various constitutional violations, including excessive force and inadequate medical

care during his pretrial detention. We have jurisdiction under 28 U.S.C. § 1291.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo. Lyon v. Chase Bank USA, N.A., 656 F.3d 877, 883 (9th

Cir. 2011). We vacate and remand.

      The district court dismissed Hendrix’s § 1983 claims as time-barred because,

even allowing for tolling while Hendrix was allegedly incompetent, Hendrix’s

claims were barred by the statute of limitations. See Perez v. Seevers, 869 F.2d

425, 426 (9th Cir. 1989) (§ 1983 actions are governed by the forum state’s statute

of limitations for personal injury claims; two-year statute of limitations under

Nevada law). However, Hendrix alleged in his amended complaint that he had

exhausted available administrative grievance procedures at the Clark County

Detention Center. Liberally construed, these allegations show that Hendrix may be

entitled to further tolling on the ground that he was completing the mandatory

exhaustion process. See Brown v. Valoff, 422 F.3d 926, 943 (9th Cir. 2005)

(“[T]he applicable statute of limitations must be tolled while a prisoner completes

the mandatory exhaustion process.”); Cervantes v. City of San Diego, 5 F.3d 1273,

1276-77 (9th Cir. 1993) (noting dismissal as time-barred at the pleading stage is

inappropriate where complaint alleges facts indicating potential tolling may apply);

see also Supermail Cargo, Inc. v. United States, 68 F.3d 1204, 1207 (9th

Cir. 1995) (“[A] complaint cannot be dismissed [for untimeliness] unless it appears

beyond doubt that the plaintiff can prove no set of facts that would establish the

timeliness of the claim.”).


                                          2                                    16-16229
We vacate and remand for further proceedings.

Appellees shall bear the costs on appeal.

VACATED and REMANDED.




                                   3            16-16229